828 F.2d 20
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Otis L. RODGERS, Petitioner-Appellant,v.Harry K. RUSSELL, Supt.; Attorney General of the State ofArizona, Respondents-Appellees.
No. 86-3438
United States Court of Appeals, Sixth Circuit.
September 1, 1987.
ORDER

1
Before BOYCE F. MARTIN, Jr., and BOGGS, Circuit Judges, and WISEMAN, District Judge.*


2
Petitioner has appealed from the district court judgment which dismissed his petition for a writ of habeas corpus (28 U.S.C. Sec. 2254) for lack of in personam jurisdiction.  Upon consideration of the record and the briefs, this panel unanimously agrees that oral argument is unnecessary.  Fed. R. App.  P. 34(a).


3
Petitioner is currently serving a term of imprisonment imposed by an Ohio court on conviction of kidnapping and gross sexual imposition.  Petitioner's habeas action, filed in the district court for the Northern District of Ohio, challenged the propriety of certain convictions entered by the Maricopa County Superior Court in Phoenix, Arizona, which were the subject of a detainer lodged against petitioner by the Arizona authorities with the proper Ohio officials.  The district court in Ohio determined that it did not have in personam jurisdiction over the proper respondent to the action--the Arizona Attorney General.  Consequently, the district court in Ohio dismissed the action.


4
After the district court in Ohio dismissed petitioner's action, he filed a petition for a writ of habeas corpus in the district court for Arizona.  That petition, which apparently advanced the same grounds for relief as the Ohio action, has been disposed of by an opinion and order of March 17, 1987, entered by the Arizona district court.


5
On April 10, 1987, this court entered an order holding this appeal in abeyance pending disposition of Raney v. State of Mississippi, Case No. 86-5438.  That appeal resulted in disposition pursuant to Rule 19, Rules of the Sixth Circuit, affirming a district court judgment dismissing a habeas corpus petition brought in Tennessee by a prisoner incarcerated in Tennessee, challenging a Mississippi conviction.  The judgment of the Ohio district court is therefore affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Wiseman, Jr., U.S. District Judge for the Middle District of Tennessee, sitting by designation